ORDER
Clarence Jackson filed in the district court what he titled as a petition for a writ of habeas corpus. See 28 U.S.C. § 2241. Named as the respondent is an Illinois circuit judge. Jackson contends that unnamed employees of the State of Illinois are at fault for years of discrimination on the basis of race and sex that has limited his opportunities for employment and income. The district court dismissed the action because Jackson is not in custody and so the court lacked subject-matter jurisdiction to grant habeas-corpus relief. We agree that the district court lacked jurisdiction because Jackson is not in custody, see Bailey v. Hill, 599 F.3d 976, 978-79 (9th Cir.2010); Kholyavskiy v. Achim, 443 F.3d 946, 948-49 (7th Cir.2006); Robledo-Gonzales v. Ashcroft, 342 F.3d 667, 674 (7th Cir.2003), and thus dismissal was proper.
AFFIRMED.